lHS5-/«f
                                ELECTRONIC RECORD




COA #      05-13-00880-CR                        OFFENSE:       29.02


           Travarus Antwaun Shead v. The
STYLE:     state of Texas                        COUNTY:        Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   363rd Judicial District Court


DATE: 10/23/2014                 Publish: NO     TCCASE#:       F-12-55887-W




                          IN THE COURT OF CRIMINAL APPEALS



         Travarus Antwaun Shead v. The
STYLE:   State of Texas                              CCA#:
                                                                     its?-/?
         PRO SF                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:

DATE:     (Plloll^Pjy                                SIGNED:                            PC:_

JUDGE:                                               PUBLISH:                           DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD